                                       Case 5:20-cv-05169-LHK-RRC-EMC Document 94 Filed 01/07/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8
                                                                       UNITED STATES DISTRICT COURT
                                   9
                                                                    NORTHERN DISTRICT OF CALIFORNIA
                                  10

                                  11                                           SAN JOSE DIVISION

                                  12
Northern District of California




                                          CITY OF SAN JOSE, CALIFORNIA, et al.,              No. 20-CV-05167-RRC-LHK-EMC
 United States District Court




                                  13                 Plaintiffs,
                                  14            v.

                                  15      DONALD J. TRUMP, et al.,
                                  16                 Defendants.

                                  17

                                  18      STATE OF CALIFORNIA, et al.,                       No. 20-CV-05169-RRC-LHK-EMC
                                  19                 Plaintiffs,
                                                                                             ORDER DISMISSING CASES FOR
                                                v.
                                  20                                                         LACK OF JURISDICTION

                                  21      DONALD J. TRUMP, et al.,
                                                     Defendants.
                                  22

                                  23

                                  24    Before:          RICHARD R. CLIFTON, United States Circuit Judge
                                                         LUCY H. KOH, United States District Judge
                                  25                     EDWARD M. CHEN, United States District Judge
                                  26    PER CURIAM.
                                  27              On October 22, 2020, we granted Plaintiffs’ motion for partial summary judgment and
                                  28                                                     1
                                        Case Nos. 20-CV-05167-RRC-LHK-EMC & 20-CV-05169-RRC-LHK-EMC
                                        ORDER DISMISSING CASES FOR LACK OF JURISDICTION
                                       Case 5:20-cv-05169-LHK-RRC-EMC Document 94 Filed 01/07/21 Page 2 of 2




                                   1    denied Defendants’ motion to dismiss, or in the alternative, motion for partial summary judgment.

                                   2    City of San Jose v. Trump, 20-cv-05167, ECF No. 101; State of California v. Trump, 20-cv-05169,

                                   3    ECF No. 82. The same day, final judgment was entered for Plaintiffs and against Defendants. City

                                   4    of San Jose, ECF No. 102; State of California, ECF No. 83.

                                   5           On January 4, 2021, we received a certified copy of the United States Supreme Court’s

                                   6    December 28, 2020 order in the above captioned cases. City of San Jose, ECF No. 112; State of

                                   7    California, ECF No. 93. The Supreme Court has vacated the judgments and remanded the cases

                                   8    “with instructions to dismiss for lack of jurisdiction.” City of San Jose, ECF No. 112 at 1; State of

                                   9    California, ECF No. 93 at 1.

                                  10           Accordingly, we dismiss the above captioned cases for lack of jurisdiction.

                                  11    IT IS SO ORDERED.

                                  12
Northern District of California
 United States District Court




                                  13    Dated: January 7, 2021

                                  14                                                     __________/s/_____________________
                                                                                         RICHARD R. CLIFTON
                                  15                                                     United States Circuit Judge
                                  16

                                  17                                                     __________/s/_____________________
                                  18                                                     LUCY H. KOH
                                                                                         United States District Judge
                                  19
                                  20
                                                                                         __________/s/_____________________
                                  21                                                     EDWARD M. CHEN
                                                                                         United States District Judge
                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28                                                      2
                                        Case Nos. 20-CV-05167-RRC-LHK-EMC & 20-CV-05169-RRC-LHK-EMC
                                        ORDER DISMISSING CASES FOR LACK OF JURISDICTION
